Citation Nr: 0813674	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected left knee sprain status 
post ligament repair disability on the basis of recurrent 
subluxation or lateral instability.  

2.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the service-
connected left knee sprain status post ligament repair.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1993 
to February 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

During the pendency of this appeal, a November 2005 RO rating 
decision assigned a 20 percent disability rating for his 
service-connected left knee sprain status post ligament 
repair disability on the basis of recurrent subluxation or 
lateral instability, effective on May 9, 2003, the date of 
claim for an increased evaluation.  

The November 2005 RO rating decision also granted the veteran 
a separate 10 percent disability rating for degenerative 
joint disease of the service-connected left knee sprain 
status post ligament repair, effective on May 9, 2003.  

Inasmuch as a rating higher than 20 percent for the service-
connected left knee sprain status post ligament repair is 
available, and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected left knee sprain status post 
ligament repair disability is shown to be productive of a 
level recurrent subluxation or lateral instability that more 
closely resembles that of a severe degree.  .

3.  The service-connected left knee sprain status post 
ligament repair disability with degenerative arthritis is 
shown to be productive of a function loss that is manifested 
by painful motion in the final 10 degrees of full flexion and 
full extension.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected left knee sprain status post 
ligament repair disability on the basis of recurrent 
subluxation or lateral instability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5256, 5257, 5260 (2007).  

2.  The criteria for the assignment of a separate rating in 
excess of 10 percent for the service-connected left knee 
sprain status post ligament repair on the basis of 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5010, 5256, 5259, 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2003, prior the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the February 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2003 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2003 letter, a December 2003 letter, and a March 
2004 letter advised the veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The letters also advised 
the veteran that VA must make reasonable efforts to help the 
veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2004 Statement of 
the Case (SOC), which suffices for Dingess.  

The veteran was not given information regarding the effective 
date that may be assigned; however, the Board's decision 
herein denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards to his claims for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the he July 2003, December 
2003, and March 2004 VCAA letters were in substantial 
compliance with the first and fourth requirements of Vazquez-
Flores to the extent that the veteran was notified that he 
needed to submit evidence of worsening that could include 
specific medical evidence, as well as lay evidence from other 
individuals.

The Board is aware that the July 2003, December 2003, and 
March 2004 VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  However, the veteran's August 2003 and 
March 2005 VA examination involved studies that paralleled 
the relevant diagnostic criteria.  

These studies, as well as the veteran's access to his VA 
examination reports (indicated in his representative's March 
2008 statement, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examinations, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the November 2004 SOC was 
followed up by a Supplemental Statement of the Case (SSOC) in 
November 2005, representing VA action that served to render 
any pre-adjudicatory notice error non-prejudicial.  Vazquez-
Flores, slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in August 2003 and 
March 2005.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of left knee sprain 
status post ligament repair disability.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Initially, in a July 2000 rating action, the RO granted 
service connection and assigned a 10 percent rating under the 
provisions of Diagnostic Code 5257 for the left knee sprain 
status post ligament repair disability based on findings 
slight instability.  

A February 2004 RO rating decision continued the 10 percent 
rating; however, during the pendency of the appeal in 
November 2005, RO assigned a 20 percent rating for his 
service-connected left knee sprain status post ligament 
repair disability based on instability, effective on May 9, 
2003, and a separate 10 percent disability rating for 
degenerative joint disease for the service-connected left 
knee sprain status post ligament repair disability, effective 
on May 9, 2003.  

Under 38 C.F.R. § 4.71a Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (no percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  
 
Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees is rated 
disabling; and a 50 percent rating is limited to 45 degrees.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the August 2003 VA examination, the veteran stated that 
his left knee hurt when he ran and walked down stairs and 
caused discomfort when he stood for over an hour or two.  

On examination, his posture and gait were normal, and he had 
no abnormal weight bearing.  His knee had no scar, swelling 
or tenderness.  However, he did have crepitus on movement.  
His range of motion for flexion was 140 degrees and for 
extension was 0 degrees.  He did not have any additional 
limitation of function due to fatigue, weakness, pain, or 
lack of endurance, nor did he have any locking, pain, or 
joint effusion.  

The March 2005 VA examination noted a history of a torn 
anterior cruciate ligament (ACL) and a medial collateral 
ligament (MCL).  He had difficulty when he ran, climbed 
stairs and carried weight.  He did not use crutches, but wore 
a brace for modified sports because of instability of his 
left knee.  

On examination, the veteran had locking pain and significant 
crepitus that increased with repeated motion.  His range of 
motion for flexion was 140 degrees, with pain at 130 degrees, 
and his range of motion for extension was 0 degrees, with 
pain at 10 degrees.  With repetitive use, he had pain, 
fatigue, weakness, lack of endurance, but no incoordination.  
His left knee pain was the dominant limitation, there was 
also weakness, collapsing and locking of the knee.  

The VA examiner diagnosed A torn ACL and torn MCL of the left 
knee with degenerative arthritis.  Objectively, the stability 
of the left knee was poor with locking pain with repetitive 
standing and sitting and it was mild to moderate.  With 
repetitive use, it was mild but as he continued it became 
moderate.  The examiner stated that it did not affect his 
functioning for his usual occupation but he was selective to 
limit himself to sedentary activities and his participation 
in sports.  

Based on the recent VA examinations, the Board finds that the 
veteran's service-connected left knee sprain, status post 
ligament repair is shown to be productive of a disability 
picture that more nearly approximates that of severe 
recurrent subluxation or lateral instability.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

The March 2005 VA examination reported that there was 
increasing instability due to fatigue, weakness, pain or lack 
of endurance and that the veteran had to limit his daily 
activities.  Given the added factors, the Board finds that a 
30 percent rating is for application in this case.  

The Board notes that separate disability ratings are possible 
for arthritis with limitation of motion under Diagnostic 
Codes 5003 and instability of a knee under Diagnostic Code 
5257.  See VAOPGCPREC 23-97.  When x-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable rating under Diagnostic 
Code 5003 if the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators 
of pain.  See VAOPGCPREC 9-98.  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

However, the service-connected degenerative joint disease of 
the service-connected left knee sprain status post ligament 
repair does not warrant a rating in excess of 10 percent for 
the degenerative arthritis since he had essentially a full 
range of motion with pain in the final 10 degrees of flexion 
and extension.  

Given these facts, the Board finds that a separate rating in 
excess of 10 percent for the degenerative joint disease of 
the service-connected left knee sprain status post ligament 
repair is not assignable on the basis of functional loss in 
this case.  




ORDER

An increased rating of 30 percent for the service-connected 
left knee sprain status post ligament repair disability on 
the basis of recurrent subluxation or lateral instability is 
granted, subject to the regulation controlling disbursement 
of VA monetary benefits.  

Am increased rating in excess of 10 percent for the service-
connected of the left knee sprain status post ligament repair 
on the basis of degenerative joint disease is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


